DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to 35 USC 103, filed 12/14/2021, to independent claims 1, 13, 18, and 20 and their respective dependent clams, regarding limitations “wherein the first unique data and the second unique data have a same creation time and a same source”.
Applicant’s arguments have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claims 1, 13, 18, and 20, the claims have been amended to include “wherein the first unique data and the second unique data have a same creation time and a same source”. The specification does not describe “wherein the first unique data and the second unique data have a same creation time and a same source”. The specification, e.g. in paragraph [0034] just describes “the first unique data is consistent with the second unique data, and update the first unique data of the control device on the basis of second unique data acquired from the other control device at a data communication start time” and in e.g. paragraph [0063] “determines approval of data communication of the first control device 110 when the extracted first unique data and second unique data are consistent with each other, and update the first unique data of the first control device 110 on the basis of second unique data acquired from the second control device 120 at a data communication start time”. It does not disclose a same creation time nor a same source. The amendment introduces new matter to the claims. 
The dependent claims 2-7, 9-12, 14-17, and 19 fall together accordingly as they do not cure the deficiencies of the independent claims.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170111347, hereinafter as Kim), Katayama et al. (US 20170182902, hereinafter as Katayama), Kurokawa (US 20210072730) and in further view of Olsen et al. (US 20140114819, hereinafter as Olsen).

Re. claim 1, Kim discloses a personal information protection device for vehicles, comprising: a communication unit (This element in interpreted under 35 USC 112f as an interface connected to the control for communication) connected to control devices of a vehicle for communication (Kim discloses an interface connecting with communication controller, wherein the interface uses a controller area network (CAN) communication in the EV [0026] Figs. 1 & 4 # 40 and 50); and a controller configured to determine whether to approve data communication of a control device that is configured to perform data communication with an outside device (Receiving a start signal for charging the EV from an external charger or the communication controller [0022]. the communication controller 10 may transmit an authentication request signal to the charging controller 20 (S22) [0108]. the charging controller 20 may determine whether the authentication succeeds or not by comparing the second key information with first key information (S23) [0109]), wherein the controller is further configured to: extract, from a first control device, first unique data stored when previous last data communication (The communication controller 10 may extract the second key information from a storage part, etc. (S64) [0142]. Receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data), wherein the communication controller receives an authentication request from outside of the EV, and transmits the authentication request to a charging authentication apparatus installed in the EV [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027] (if the control is performing the action It is present for the vehicle)), extract second unique data stored when previous last data communication is performed by the first control device from each of a plurality of second control device other than the first control device (Receiving second key information from a communication controller installed in the EV. Receiving third key information from the charging authentication apparatus (Second control device). Authenticating the third key information based on the second key information [0019]. The third key information may include key information identical to an identifier or a random number stored in at least one of a controller of the EV [0020]), determine approval of data communication of the first control device when the extracted first unique data is consistent with the extracted second unique data (Receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information. Proceeding with a charging process when the authentication succeeds [0019]).
Although Kim discloses first and second data at start time, Kim does not explicitly teach but Katayama teaches update the first unique data of the first control device on the basis of second unique (Katayama teaches update the vehicle information associated with the identification information or store the notified vehicle information so as to be associated with the identification information [0015]. When the identification information and the vehicle information are stored in the data base 20, the charging apparatus 10 is allowed to update at least the vehicle information after the start of the charging [0038]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim to include update the first unique data of the first control device on the basis of second unique data acquired from the second control device at a data communication start time as disclosed by Katayama. One of ordinary skill in the art would have been motivated for the purpose of providing a sharing system with improved convenience and a charging start control (Katayama [0006]).
Although Kim-Katayama discloses extracting first unique data, second unique data and second control devices, Kim-Katayama do not explicitly teach but Kurokawa teaches wherein: each of the plurality of second control devices manages unique data (Kurokawa teaches the control devices, however, may transmit and/or receive communication data through two or more distinct networks each having a control unit, in which case communication data, if collected from one field network alone (control devices is interpreted as plurality of second control devices [0004]), the extracted first unique data includes a plurality of unique data different from each other that is obtained from each of the plurality of second control devices at a time of previous data communication (Kurokawa teaches when processor 102 of controller 10 processes the data first collecting function 101A, a communication recording list 36a containing a plurality of pieces of first time-appended data 150c is generated [0097]. First communication recording list 36a includes a serial number field 360, a time field 361, a transmission source address field 362, a reception source address field 363, a protocol field 364, a port field 365, and a data content field 366 [0099] Figs. 5, 6, and 7, that display information that was received and stored), and the extracted second unique data includes a plurality of unique data different from each other that is respectively stored by each of the plurality of second control devices at the time of previous data communication (Kurokawa teaches Second communication recording list 36b contains a plurality of pieces of second time-appended data 160c thus stored in storage 108 [0098]. Second communication recording list 36b illustrated in FIG. 7 has basically the same fields as in first communication recording list 36a described earlier. First communication recording list 36a and second communication recording list 36b are, however, different in that second communication recording list 36b contains a data type field 367 in place of reception source address field 363 of first communication recording list 36a. [0108] Figs. 5, 6, and 7, that display information that was received and stored).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama to each of the plurality of second control devices manages unique data, the extracted first unique data includes a plurality of unique data different from each other that is obtained from each of the plurality of second control devices at a time of previous data communication, and the extracted second unique data includes a plurality of unique data different from each other that is respectively stored by each of the plurality of second control devices at the time of previous data communication as disclosed by Katayama. One of ordinary skill in the art would have been motivated for the purpose of collection of data needed to identify factors to identify the error-causing factors (Kurokawa [0009).
Although Kim-Katayama-Kurokawa discloses first and second unique data, Kim-Katayama-Kurokawa do not explicitly teach but Olsen teaches wherein the first unique data and the second unique data have a same creation time and a same source (Olsen teaches extracting the first and second unit of data from the content (interpreted as same source). The reference tag of the unit of data includes a time of creation of the unit of data [0077])
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama-Kurokawa to include  each of the plurality of second control devices manages unique data, the extracted first unique data includes wherein the first unique data and the second unique data have a same creation time and a same source as disclosed by Olsen. One of ordinary skill in the art would have been motivated for the purpose of resolving conflicts, assign prioritized, and assign preferences (Olsen [0063]).

Re. claim 7, Kim-Katayama-Kurokawa-Olsen teaches the personal information protection device according to claim 1, wherein, when the controller extracts the second unique data, the controller is configured to identify a second control device which provides the first unique data upon extraction of the first unique data and extracts second unique data stored 65OPP-HK-2018-0014-US-00 (15438-757) when previous last data communication is performed from the identified second control device (Kim discloses transmitting third key information which is learned or stored beforehand to the charging controller installed in the EV, wherein the charging controller authenticates the third key information based on first key information which is learned or stored beforehand [0013]. it can be identified whether an in-vehicle controller originally belongs to an EV before a charging mechanism between the EV and an external charger is started [0029]).  

Re. claim 9, Kim-Katayama-Kurokawa-Olsen teaches the personal information protection device according to claim 1, wherein, when the controller updates the first unique data of the first control device, the controller is configured to: acquire second unique data corresponding to a data (Kim discloses receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027]).
Although Kim discloses first and second data at start time, Kim does not explicitly teach but Katayama teaches  66OPP-HK-2018-0014-US-00 (15438-757)update the first unique data of the first control device on the basis of the acquired second unique data (Katayama teaches update the vehicle information associated with the identification information or store the notified vehicle information so as to be associated with the identification information [0015]. When the identification information and the vehicle information are stored in the data base 20, the charging apparatus 10 is allowed to update at least the vehicle information after the start of the charging [0038]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim to include update the first unique data of the first control device on the basis of second unique data acquired from the second control device at a data communication start time as disclosed by Katayama. One of ordinary skill in the art would have been motivated for the purpose of providing a sharing system with improved convenience and a charging start control (Katayama [0006]).

Re. claim 13, Kim discloses a personal information protection method of a personal information protection device for vehicles including a communication unit (This element in interpreted under 35 USC 112f as an interface connected to the control for communication) connected to control devices of a vehicle for communication, and a controller configured to determine whether to approve data communication of a control device that is configured to perform data communication with an outside device, the personal information protection method comprising: the controller checking whether a first control device configured to perform data communication with the outside device is present among the control devices of the vehicle through the communication unit (Kim discloses receiving a start signal for charging the EV from an external charger or the communication controller [0022]. the communication controller 10 may transmit an authentication request signal to the charging controller 20 (S22) [0108]. the charging controller 20 may determine whether the authentication succeeds or not by comparing the second key information with first key information (S23) [0109]); the controller extracting, from the first control device, first unique data stored when previous last data communication is performed from the first control device when the first control device is present (The communication controller 10 may extract the second key information from a storage part, etc. (S64) [0142]. Receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data), wherein the communication controller receives an authentication request from outside of the EV, and transmits the authentication request to a charging authentication apparatus installed in the EV [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027] (if the control is performing the action It is present for the vehicle)); the controller extracting second unique data stored when previous last data communication is performed by the first control device from a plurality of second control devices other than the first control device (receiving second key information from a communication controller installed in the EV. Receiving third key information from the charging authentication apparatus (Second control device). Authenticating the third key information based on the second key information [0019]. The third key information may include key information identical to an identifier or a random number stored in at least one of a controller of the EV [0020]); the controller checking whether the extracted first unique data is consistent with the extracted second unique data (receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information. Proceeding with a charging process when the authentication succeeds [0019]); the controller determining approval of data communication of the first control device when the extracted first unique data is consistent with the extracted second unique data (receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information [0019]); the controller acquiring second unique data corresponding to a data communication start time from the plurality of second control devices upon determination of approval of data communication of the first control device (receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027]).
Although Kim discloses first and second data at start time, Kim does not explicitly teach but Katayama teaches the controller updating the first unique data of the first control device on the basis of the acquired second unique data (Katayama teaches update the vehicle information associated with the identification information or store the notified vehicle information so as to be associated with the identification information [0015]. When the identification information and the vehicle information are stored in the data base 20, the charging apparatus 10 is allowed to update at least the vehicle information after the start of the charging [0038]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim to include update the first unique data of the first control device on the basis of second unique data acquired from the second control device at a data communication start time as disclosed by Katayama. One of ordinary skill in the art would have been motivated for the purpose of providing a sharing system with improved convenience and a charging start control (Katayama [0006]).
Although Kim-Katayama discloses extracting first unique data, second unique data and second control devices, Kim-Katayama do not explicitly teach but Kurokawa teaches wherein: each of the plurality of second control devices manages unique data (Kurokawa teaches the control devices, however, may transmit and/or receive communication data through two or more distinct networks each having a control unit, in which case communication data, if collected from one field network alone (control devices is interpreted as plurality of second control devices [0004]), the extracted first unique data includes a plurality of unique data different from each other that is obtained from each of the plurality of second control devices at a time of previous data communication (Kurokawa teaches when processor 102 of controller 10 processes the data first collecting function 101A, a communication recording list 36a containing a plurality of pieces of first time-appended data 150c is generated [0097]. First communication recording list 36a includes a serial number field 360, a time field 361, a transmission source address field 362, a reception source address field 363, a protocol field 364, a port field 365, and a data content field 366 [0099] Figs. 5, 6, and 7, that display information that was received and stored), and the extracted second unique data includes a plurality of (Kurokawa teaches Second communication recording list 36b contains a plurality of pieces of second time-appended data 160c thus stored in storage 108 [0098]. Second communication recording list 36b illustrated in FIG. 7 has basically the same fields as in first communication recording list 36a described earlier. First communication recording list 36a and second communication recording list 36b are, however, different in that second communication recording list 36b contains a data type field 367 in place of reception source address field 363 of first communication recording list 36a. [0108] Figs. 5, 6, and 7, that display information that was received and stored).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama to each of the plurality of second control devices manages unique data, the extracted first unique data includes a plurality of unique data different from each other that is obtained from each of the plurality of second control devices at a time of previous data communication, and the extracted second unique data includes a plurality of unique data different from each other that is respectively stored by each of the plurality of second control devices at the time of previous data communication as disclosed by Katayama. One of ordinary skill in the art would have been motivated for the purpose of collection of data needed to identify factors to identify the error-causing factors (Kurokawa [0009).
Although Kim-Katayama-Kurokawa discloses first and second unique data, Kim-Katayama-Kurokawa do not explicitly teach but Olsen teaches wherein the first unique data and the second unique data have a same creation time and a same source (Olsen teaches extracting the first and second unit of data from the content (interpreted as same source). The reference tag of the unit of data includes a time of creation of the unit of data [0077])
(Olsen [0063]).

Re. claim 16, Kim-Katayama-Kurokawa-Olsen teaches the personal information protection method according to claim 13, wherein the determining of approval of data communication of the first control device when the extracted first unique data is consistent with the extracted second unique data comprises checking whether all information included in the first unique data are consistent with all information included in second unique data corresponding thereto when the extracted first unique data includes a plurality of pieces of information, and determining approval of data communication of the first control device when all information included in the first unique data are consistent with all information included in second unique data corresponding thereto (Kim discloses receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information Proceeding with a charging process when the authentication succeeds [0019] [0019]).  

Re. claim 17, Kim-Katayama-Kurokawa-Olsen teaches the personal information protection method according to claim 13, wherein the updating of the first unique data of the first control device on the basis of the acquired second unique data comprises acquiring second unique data corresponding (Kim discloses receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027]).
 Although Kim discloses first and second data at start time, Kim does not explicitly teach but Katayama teaches updating the first unique data of the first control device on the basis of the acquired second unique data (Katayama teaches update the vehicle information associated with the identification information or store the notified vehicle information so as to be associated with the identification information [0015]. When the identification information and the vehicle information are stored in the data base 20, the charging apparatus 10 is allowed to update at least the vehicle information after the start of the charging [0038]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim to include update the first unique data of the first control device on the basis of second unique data acquired from the second control device at a data communication start time as disclosed by Katayama. One of ordinary skill in the art would have been motivated for the purpose of providing a sharing system with improved convenience and a charging start control (Katayama [0006]).

Re. claim 20, Kim discloses a vehicle comprising: a personal information protection device further comprising: (Kim discloses preparing charging and authentication in a next-generation vehicle charging system used for environment-friendly vehicles such as electric vehicles (EV), plug-in EVs, and plug-in hybrid EVs. With regard to an EV charging system, there is a possibility that privacy information and/or financial information are applied to a controller installed in a vehicle [0003]), a communication unit (This element in interpreted under 35 USC 112f as an interface connected to the control for communication) connected to control devices of a vehicle for communication (Kim discloses an interface connecting with communication controller, wherein the interface uses a controller area network (CAN) communication in the EV [0026] Figs. 1 & 4 # 40 and 50); and a controller configured to determine whether to approve data communication of a control device that is configured to perform data communication with an outside device (Receiving a start signal for charging the EV from an external charger or the communication controller [0022]. the communication controller 10 may transmit an authentication request signal to the charging controller 20 (S22) [0108]. the charging controller 20 may determine whether the authentication succeeds or not by comparing the second key information with first key information (S23) [0109]), wherein the controller is further configured to: extract, from a first control device, first unique data stored when previous last data communication is performed by the first control device with the outside device if the first control device is present among the control devices of the vehicle (The communication controller 10 may extract the second key information from a storage part, etc. (S64) [0142]. Receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data), wherein the communication controller receives an authentication request from outside of the EV, and transmits the authentication request to a charging authentication apparatus installed in the EV [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027] (if the control is performing the action It is present for the vehicle)), extract second unique data stored when previous last data communication is (Receiving second key information from a communication controller installed in the EV. Receiving third key information from the charging authentication apparatus (Second control device). Authenticating the third key information based on the second key information. Proceeding with a charging process when the authentication succeeds [0019]. The third key information may include key information identical to an identifier or a random number stored in at least one of a controller of the EV [0020]), determine approval of data communication of the first control device when the extracted first unique data is consistent with the extracted second unique data (Receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data). Receiving third key information from the charging authentication apparatus (Interpreted as the second unique data). Authenticating the third key information based on the second key information [0019]).
Although Kim discloses first and second data at start time, Kim does not explicitly teach but Katayama teaches update the first unique data of the first control device on the basis of second unique data acquired from the second control device at a data communication start time (Katayama teaches update the vehicle information associated with the identification information or store the notified vehicle information so as to be associated with the identification information [0015]. When the identification information and the vehicle information are stored in the data base 20, the charging apparatus 10 is allowed to update at least the vehicle information after the start of the charging [0038]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim to include update the first unique data of the first control device on the basis of second unique data acquired from the second control device at a data communication start time as disclosed by Katayama. One of ordinary (Katayama [0006]).
Although Kim-Katayama discloses extracting first unique data, second unique data and second control devices, Kim-Katayama do not explicitly teach but Kurokawa teaches wherein: each of the plurality of second control devices manages unique data (Kurokawa teaches the control devices, however, may transmit and/or receive communication data through two or more distinct networks each having a control unit, in which case communication data, if collected from one field network alone (control devices is interpreted as plurality of second control devices [0004]), the extracted first unique data includes a plurality of unique data different from each other that is obtained from each of the plurality of second control devices at a time of previous data communication (Kurokawa teaches when processor 102 of controller 10 processes the data first collecting function 101A, a communication recording list 36a containing a plurality of pieces of first time-appended data 150c is generated [0097]. First communication recording list 36a includes a serial number field 360, a time field 361, a transmission source address field 362, a reception source address field 363, a protocol field 364, a port field 365, and a data content field 366 [0099] Figs. 5, 6, and 7, that display information that was received and stored), and the extracted second unique data includes a plurality of unique data different from each other that is respectively stored by each of the plurality of second control devices at the time of previous data communication (Kurokawa teaches Second communication recording list 36b contains a plurality of pieces of second time-appended data 160c thus stored in storage 108 [0098]. Second communication recording list 36b illustrated in FIG. 7 has basically the same fields as in first communication recording list 36a described earlier. First communication recording list 36a and second communication recording list 36b are, however, different in that second communication recording list 36b contains a data type field 367 in place of reception source address field 363 of first communication recording list 36a. [0108] Figs. 5, 6, and 7, that display information that was received and stored).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama to each of the plurality of second control devices manages unique data, the extracted first unique data includes a plurality of unique data different from each other that is obtained from each of the plurality of second control devices at a time of previous data communication, and the extracted second unique data includes a plurality of unique data different from each other that is respectively stored by each of the plurality of second control devices at the time of previous data communication as disclosed by Katayama. One of ordinary skill in the art would have been motivated for the purpose of collection of data needed to identify factors to identify the error-causing factors (Kurokawa [0009).
Although Kim-Katayama-Kurokawa discloses first and second unique data, Kim-Katayama-Kurokawa do not explicitly teach but Olsen teaches wherein the first unique data and the second unique data have a same creation time and a same source (Olsen teaches extracting the first and second unit of data from the content (interpreted as same source). The reference tag of the unit of data includes a time of creation of the unit of data [0077])
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama-Kurokawa to include  each of the plurality of second control devices manages unique data, the extracted first unique data includes wherein the first unique data and the second unique data have a same creation time and a same source as disclosed by Olsen. One of ordinary skill in the art would have been motivated for the purpose of resolving conflicts, assign prioritized, and assign preferences (Olsen [0063]).

Claims 2, 14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170111347 hereinafter as Kim), Katayama et al. (US 20170182902 hereinafter as Katayama), Kurokawa (US 20210072730), Olsen et al. (US 20140114819, hereinafter as Olsen), and in further view of Outwater et al. (US 20120191242 hereinafter as Outwater).

Re. claim 2, Kim-Katayama-Kurokawa-Olsen teaches the personal information protection device according to claim 1, wherein, when the controller extracts the first unique data and the second unique data, the controller is configured to: check whether the first control device which intends to perform data communication with the outside device is present among the control devices of the vehicle (Kim discloses the communication controller 10 may extract the second key information from a storage part, etc. (S64) [0142]. Receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data), wherein the communication controller receives an authentication request from outside of the EV, and transmits the authentication request to a charging authentication apparatus installed in the EV [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027] (if the control is performing the action It is present for the vehicle)).
Although Kim-Katayama-Kurokawa-Olsen discloses first and second data, Kim-Katayama-Kurokawa-Olsen do not explicitly teach but Outwater teaches check whether there is an authentication certificate present for data communication when the first control device which intends to perform data communication with the outside device, and extract the first unique data and the second unique data if the authentication certificate is present (Outwater teaches charging station 111 can: a) compute the hash of the certificate portion from 701 to 702; b) decrypt the signature value 703 using the public key for server 305; and c) compare the results of a) and b). If they match, then the certificate may be trusted, whereas if they do not match, the certificate (or signature) has been accidentally damaged or deliberately altered and should not be trusted [0098]. Where the recipient chargers reply with their charger identity, which is then compared to those listed in the certificate. A match represents an appropriate charging station being found [0099]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama-Kurokawa-Olsen to include check whether there is an authentication certificate present for data communication when the first control device which intends to perform data communication with the outside device, and extract the first unique data and the second unique data if the authentication certificate is present as disclosed by Outwater. One of ordinary skill in the art would have been motivated for the purpose of to make communication available wherever needed and improves security by securely trust the data (Outwater [0004] [0059]).

Re. claim 14, Kim-Katayama-Kurokawa-Olsen teaches the personal information protection method according to claim 13, wherein the extracting of the first unique data stored when previous last data communication is performed from the first control device comprises: the controller checking whether the first control device which intends to perform data communication with the outside device is present among the control devices of the vehicle(Kim discloses the communication controller 10 may extract the second key information from a storage part, etc. (S64) [0142]. Receiving second key information from a communication controller installed in the EV (Interpreted as the first unique data), wherein the communication controller receives an authentication request from outside of the EV, and transmits the authentication request to a charging authentication apparatus installed in the EV [0019]. The apparatus may be connected to the communication controller providing the second key information via the interface, or the apparatus may be connected to a charging authentication apparatus providing the third key information via the interface [0027] (if the control is performing the action It is present for the vehicle)).
Although Kim-Katayama-Kurokawa-Olsen discloses first and second data, Kim-Katayama-Kurokawa-Olsen do not explicitly teach but Outwater teaches the controller checking whether there is an authentication certificate present for data communication when the first control device which intends to perform data communication with the outside device; and69OPP-HK-2018-0014-US-00 (15438-757) the controller extracting the first unique data stored when previous last data communication is performed from the first control device if the authentication certificate is present (Outwater teaches charging station 111 can: a) compute the hash of the certificate portion from 701 to 702; b) decrypt the signature value 703 using the public key for server 305; and c) compare the results of a) and b). If they match, then the certificate may be trusted, whereas if they do not match, the certificate (or signature) has been accidentally damaged or deliberately altered and should not be trusted [0098]. Where the recipient chargers reply with their charger identity, which is then compared to those listed in the certificate. A match represents an appropriate charging station being found [0099]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama-Kurokawa-Olsen to include checking whether there is an authentication certificate present for data communication when the first control device which intends to perform data communication with the outside device; and69OPP-HK-2018-0014-US-00 (15438-757) the controller extracting the first unique data stored when previous last data communication is performed from the first control device if the authentication certificate is present as disclosed by Outwater. One of ordinary skill in the art would have been motivated for the purpose of to make communication available wherever needed and improves security by securely trust the data (Outwater [0004] [0059]).

(Kim discloses receiving a start signal for charging the EV from an external charger or the communication controller [0022]. The communication controller 10 may transmit an authentication request signal to the charging controller 20 (S22) [0108]. the charging controller 20 may determine whether the authentication succeeds or not by comparing the second key information with first key information (S23) [0109]); the controller extracting second unique data stored when previous last data communication is performed by the charging control device from a plurality if control device other than the charging control device (Receiving second key information from a communication controller installed in the EV. Receiving third key information from the charging authentication apparatus. Authenticating the third key information based on the second key information [0019]. The third key information may include key information identical to an identifier or a random number stored in at least one of a controller of the EV [0020]); the controller checking whether the extracted first unique data is consistent with the extracted second unique data (Receiving second key information from a communication controller installed in the EV. Receiving third key information from the charging authentication apparatus. Authenticating the third key information based on the second key information. Proceeding with a charging process when the authentication succeeds [0019]); the controller determining that the current state is a normal condition and determining approval of data communication of the charging control device when the extracted first unique data is consistent with the extracted second unique data (proceeding with a charging process when the authentication succeeds [0019]).
(Katayama teaches first determination processing of determining a charging standard on the basis of the vehicle information associated with the identification information when the authentication succeeds [0007]); the controller updating the first unique data of the charging control device on the basis of the acquired second unique data (Katayama teaches update the vehicle information associated with the identification information or store the notified vehicle information so as to be associated with the identification information [0015]); and the controller controlling the charging control device to perform data communication with the external charger to start charging when the first unique data has been updated (Katayama teaches when the identification information and the vehicle information are stored in the data base 20, the charging apparatus 10 is allowed to update at least the vehicle information after the start of the charging [0038]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim to include the controller acquiring second unique data from the plurality of control devices other than the charging control device upon determination of approval of data communication of the charging control device; the controller updating the first unique data of the charging control device on the basis of the acquired second unique data; and the controller controlling the charging control device to perform data communication with the external charger to start charging when the first unique data has been updated as disclosed by Katayama. One of ordinary skill in the art would have been motivated for the purpose of providing a sharing system with improved convenience and a charging start control (Katayama [0006]).
Although Kim-Katayama discloses extracting first unique data, second unique data and second control devices, Kim-Katayama do not explicitly teaches but Kurokawa teaches wherein: each of the (Kurokawa teaches the control devices, however, may transmit and/or receive communication data through two or more distinct networks each having a control unit, in which case communication data, if collected from one field network alone (control devices is interpreted as plurality of second control devices [0004]), the extracted first unique data includes a plurality of unique data different from each other that is obtained from each of the plurality of second control devices at a time of previous data communication (Kurokawa teaches when processor 102 of controller 10 processes the data first collecting function 101A, a communication recording list 36a containing a plurality of pieces of first time-appended data 150c is generated [0097]. First communication recording list 36a includes a serial number field 360, a time field 361, a transmission source address field 362, a reception source address field 363, a protocol field 364, a port field 365, and a data content field 366 [0099] Figs. 5, 6, and 7, that display information that was received and stored), and the extracted second unique data includes a plurality of unique data different from each other that is respectively stored by each of the plurality of second control devices at the time of previous data communication (Kurokawa teaches Second communication recording list 36b contains a plurality of pieces of second time-appended data 160c thus stored in storage 108 [0098]. Second communication recording list 36b illustrated in FIG. 7 has basically the same fields as in first communication recording list 36a described earlier. First communication recording list 36a and second communication recording list 36b are, however, different in that second communication recording list 36b contains a data type field 367 in place of reception source address field 363 of first communication recording list 36a. [0108] Figs. 5, 6, and 7, that display information that was received and stored).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama to include each of the plurality of second control devices manages unique data, the extracted first unique (Kurokawa [0009).
Although Kim-Katayama-Kurokawa discloses first and second unique data, Kim-Katayama-Kurokawa do not explicitly teach but Olsen teaches wherein the first unique data and the second unique data have a same creation time and a same source (Olsen teaches extracting the first and second unit of data from the content (interpreted as same source). The reference tag of the unit of data includes a time of creation of the unit of data [0077])
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama-Kurokawa to include  each of the plurality of second control devices manages unique data, the extracted first unique data includes wherein the first unique data and the second unique data have a same creation time and a same source as disclosed by Olsen. One of ordinary skill in the art would have been motivated for the purpose of resolving conflicts, assign prioritized, and assign preferences (Olsen [0063]).
Although Kim-Katayama-Kurokawa-Olsen discloses first and second data, Kim-Katayama-Kurokawa-Olsen do not explicitly teach but Outwater teaches the controller checking whether there is an authentication certificate related to a vehicle charging service when the charging control device of the vehicle is connected to an external charger for data communication (Outwater teaches charging station 111 can: a) compute the hash of the certificate portion from 701 to 702; b) decrypt the signature value 703 using the public key for server 305; and c) compare the results of a) and b). If they match, then the certificate may be trusted, whereas if they do not match, the certificate (or signature) has been accidentally damaged or deliberately altered and should not be trusted [0098]);71OPP-HK-2018-0014-US-00 (15438-757) the controller extracting first unique data stored when previous last data communication is performed from the charging control device when the authentication certificate is present (Outwater teaches  where the recipient chargers reply with their charger identity, which is then compared to those listed in the certificate. A match represents an appropriate charging station being found [0099]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama-Kurokawa-Olsen to include checking whether there is an authentication certificate present for data communication when the first control device which intends to perform data communication with the outside device; and69OPP-HK-2018-0014-US-00 (15438-757) the controller extracting the first unique data stored when previous last data communication is performed from the first control device if the authentication certificate is present as disclosed by Outwater. One of ordinary skill in the art would have been motivated for the purpose of to make communication available wherever needed and improves security by securely trust the data (Outwater [0004] [0059]).

Claims 3, 4, 10, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170111347, hereinafter as Kim), Katayama et al. (US 20170182902, hereinafter as Katayama), Kurokawa (US 20210072730), Olsen et al. (US 20140114819, hereinafter as Olsen), and in further view of Lee et al. (US 20190275907, hereinafter as Lee).

Re. claim 3, Kim-Katayama-Kurokawa-Olsen teach the personal information protection device according to claim 1, Kim-Katayama-Kurokawa-Olsen do not explicitly teach but Lee teaches wherein, when the controller extracts the first unique data, the controller is configured to check a service type for (Lee teaches the GPS unit periodically receives information (e.g. correct position information and time information of a GPS satellite receivable in the charger 100) from a plurality of GPS satellites on the earth's orbit. The charger 100 may identify the position, speed and/or time of the charger 100 based on information received from the plurality of GPS satellites [0160]. Download and install an application of providing an electric car charging service in his/her own terminal apparatus 300, for example, a smart phone, and execute the installed application to register information about the electric car 200a, 200b, 200c desired to receive the charging service [0225]. the application may have an alarming function for change in a mode such as a charging start, a charging type, a charging stop, etc. and transmit a charging stop command from a user to the charger 100 [0059]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama-Kurokawa-Olsen to include wherein, when the controller extracts the first unique data, the controller is configured to check a service type for data communication and extract the first unique data according to the checked service type as disclosed by Lee. One of ordinary skill in the art would have been motivated for the purpose of a national energy application efficiency (Lee [0029]).

Re. claim 4, Kim-Katayama-Kurokawa-Olsen-Lee teach the personal information protection device according to claim 3, Kim-Katayama-Kurokawa-Olsen do not explicitly teach but Lee teaches wherein, when the controller extracts the first unique data according to the checked service type, the controller is configured to extract first unique data selected from among  charging state information, driving record information, time information and global positioning system (GPS) information of the vehicle, when the service type is a vehicle charging service (Lee teaches the GPS unit periodically receives information (e.g. correct position information and time information of a GPS satellite receivable in the charger 100) from a plurality of GPS satellites on the earth's orbit. The charger 100 may identify the position, speed and/or time of the charger 100 based on information received from the plurality of GPS satellites [0160]. Download and install an application of providing an electric car charging service in his/her own terminal apparatus 300, for example, a smart phone, and execute the installed application to register information about the electric car 200a, 200b, 200c desired to receive the charging service [0225]. The application may have an alarming function for change in a mode such as a charging start, a charging type, a charging stop, etc. and transmit a charging stop command from a user to the charger 100 [0059]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama-Kurokawa-Olsen to include extracts the first unique data according to the checked service type, the controller is configured to extract first unique data selected from among  charging state information, driving record information, time information and global positioning system (GPS) information of the vehicle, when the service type is a vehicle charging service as disclosed by Lee. One of ordinary skill in the art would have been motivated for the purpose of a national energy application efficiency (Lee [0029]).

Re. claim 10, Kim-Katayama-Kurokawa-Olsen teach the personal information protection device according to claim 9, Kim-Katayama-Kurokawa-Olsen do not explicitly teach but Lee teaches wherein, when the controller acquires second unique data corresponding to a data communication start time from the second control device, the controller is configured to acquire second unique data selected from among charging state information, driving record information, time information and GPS information of the vehicle corresponding to the data communication start time, when the approved data communication is data communication related to a vehicle charging service (Lee teaches the GPS unit periodically receives information (e.g. correct position information and time information of a GPS satellite receivable in the charger 100) from a plurality of GPS satellites on the earth's orbit. The charger 100 may identify the position, speed and/or time of the charger 100 based on information received from the plurality of GPS satellites [0160]. Download and install an application of providing an electric car charging service in his/her own terminal apparatus 300, for example, a smart phone, and execute the installed application to register information about the electric car 200a, 200b, 200c desired to receive the charging service [0225]. the application may have an alarming function for change in a mode such as a charging start, a charging type, a charging stop, etc. and transmit a charging stop command from a user to the charger 100 [0059]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama-Kurokawa-Olsen to include when the controller acquires second unique data corresponding to a data communication start time from the second control device, the controller is configured to acquire second unique data selected from among charging state information, driving record information, time information and GPS information of the vehicle corresponding to the data communication start time, when the approved data communication is data communication related to a vehicle charging service as disclosed by Lee. One of ordinary skill in the art would have been motivated for the purpose of a national energy application efficiency (Lee [0029]).

Re. claim 15, Kim-Katayama-Kurokawa-Olsen teach the personal information protection method according to claim 13, Kim-Katayama-Kurokawa-Olsen do not explicitly teach but Lee teaches wherein the extracting of the first unique data stored when previous last data communication is performed from the first control device comprises: checking a service type for data communication; and extracting the first unique data according to the checked service type (Lee teaches the GPS unit periodically receives information (e.g. correct position information and time information of a GPS satellite receivable in the charger 100) from a plurality of GPS satellites on the earth's orbit. The charger 100 may identify the position, speed and/or time of the charger 100 based on information received from the plurality of GPS satellites [0160]. Download and install an application of providing an electric car charging service in his/her own terminal apparatus 300, for example, a smart phone, and execute the installed application to register information about the electric car 200a, 200b, 200c desired to receive the charging service [0225]. the application may have an alarming function for change in a mode such as a charging start, a charging type, a charging stop, etc. and transmit a charging stop command from a user to the charger 100 [0059]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama-Kurokawa-Olsen to include extracting of the first unique data stored when previous last data communication is performed from the first control device comprises: checking a service type for data communication; and extracting the first unique data according to the checked service type as disclosed by Lee. One of ordinary skill in the art would have been motivated for the purpose of a national energy application efficiency (Lee [0029]).

Re. claim 19, Kim-Katayama-Kurokawa-Olsen teach the personal information protection method according to claim 18, Kim-Katayama-Kurokawa-Olsen do not explicitly teach but Lee teaches wherein the extracting of the first unique data 72OPP-HK-2018-0014-US-00 (15438-757) comprises extracting first unique data selected from among charging state information, driving record information, time information and GPS information of the vehicle, and the extracting of the second unique data comprises extracting the second unique data by acquiring charging state information of the vehicle stored when previous last data communication is performed from a battery (Lee teaches making the battery of the charger be supplied with charging power, with which the electric vehicle will be charged, from the charging station, wherein the supply of the charging power is performed in a time slot during which power consumption is low [0020]. The GPS unit periodically receives information (e.g. correct position information and time information of a GPS satellite receivable in the charger 100) from a plurality of GPS satellites on the earth's orbit. The charger 100 may identify the position, speed and/or time of the charger 100 based on information received from the plurality of GPS satellites [0160]. Download and install an application of providing an electric car charging service in his/her own terminal apparatus 300, for example, a smart phone, and execute the installed application to register information about the electric car 200a, 200b, 200c desired to receive the charging service [0225]. the application may have an alarming function for change in a mode such as a charging start, a charging type, a charging stop, etc. and transmit a charging stop command from a user to the charger 100 [0059]. Information related to charting states may be transmitted to the terminal apparatus 300, the server 400, etc. through the communicator 120 of the charger 100 or the communicator 220 of the power receiving module 210, so that a user can monitor the information through the application of the terminal apparatus 300. The application installed in terminal apparatus 300 may further notify a user of charging expenses or the like information based on the received information about the charging states [0246]); related control device among control devices other than the charging control device, acquiring driving record information of the vehicle stored when previous last data communication is performed from a driving record related control device among control devices other than the charging control device, and acquiring time information and GPS information of the vehicle stored when previous last data communication is performed from a navigation related control device among control devices other than the charging control device (Lee teaches the GPS unit periodically receives information (e.g. correct position information and time information of a GPS satellite receivable in the charger 100) from a plurality of GPS satellites on the earth's orbit. The charger 100 may identify the position, speed and/or time of the charger 100 based on information received from the plurality of GPS satellites [0160]. Download and install an application of providing an electric car charging service in his/her own terminal apparatus 300, for example, a smart phone, and execute the installed application to register information about the electric car 200a, 200b, 200c desired to receive the charging service [0225]. the application may have an alarming function for change in a mode such as a charging start, a charging type, a charging stop, etc. and transmit a charging stop command from a user to the charger 100 [0059]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama-Kurokawa-Olsen to include the extracting of the first unique data 72OPP-HK-2018-0014-US-00 (15438-757) comprises extracting first unique data selected from among charging state information, driving record information, time information and GPS information of the vehicle, and the extracting of the second unique data comprises extracting the second unique data by acquiring charging state information of the vehicle stored when previous last data communication is performed from a battery; related control device among control devices other than the charging control device, acquiring driving record information of the vehicle stored when previous last data communication is performed from a driving record related control device among control devices other than the charging control device, and acquiring time information and GPS information of the vehicle stored when previous last data communication is performed from a navigation related control device among control devices other than the charging control device as disclosed by Lee. One of ordinary skill in the art would have been motivated for the purpose of a national energy application efficiency (Lee [0029]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170111347 hereinafter as Kim) in view of Katayama et al. (US 20170182902 hereinafter as Katayama),  Kurokawa .

Re. claim 5, Kim-Katayama-Kurokawa-Olsen-Lee teach the personal information protection device according to claim 3, wherein, when the controller extracts the first unique data according to the checked service type. Kim-Katayama-Kurokawa-Olsen-Lee do not explicitly teach but Mannan teaches the controller is configured to extract first unique data selected from among diagnostic trouble codes (DTC) information, diagnosed control device information, time information and GPS information of the vehicle, when the service type is a vehicle diagnosis service (Mannan teaches Each allocation pool is associated with a service type from a plurality of service types [0007]. The details include the pick-up location, the drop-off location, a time of travel, the service type and the like. In one scenario, the pick-up location may be the current location of the customer 114. In such a scenario, the customer device 112 tracks the current location of the customer 114 by way of a navigation system, such as a global positioning system ( GPS) and automatically enters the pick-up location for the ride request[0028]. The data processing device 210 transmits diagnostic codes such as Diagnostic Trouble Codes ( DTC) that are based on the values of the parameters as part of the diagnostic data along with the vehicle identification number of the first vehicle 110a [0031]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama-Kurokawa-Olsen-Lee to include the controller is configured to extract first unique data selected from among diagnostic trouble codes (DTC) information, diagnosed control device information, time information and GPS information of the vehicle, when the service type is a vehicle diagnosis service as disclosed by Mannan. One of ordinary skill in the art would have been motivated for the purpose of (Mannan [0004][0031]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170111347 hereinafter as Kim) in view of Katayama et al. (US 20170182902 hereinafter as Katayama),  Kurokawa (US 20210072730), Olsen et al. (US 20140114819, hereinafter Olsen)Lee et al. (US 20190275907 hereinafter as Lee), and in further view of Bauschert et al. (US 20100071068 hereinafter as 20100071068 hereinafter as Bauschert).

Re. claim 6, Kim-Katayama-Kurokawa-Olsen-Lee teach the personal information protection device according to claim 3, wherein, when the controller extracts the first unique data according to the checked service type. Kim-Katayama-Kurokawa-Olsen-Lee do not explicitly teach but Bauschert teaches the controller is configured to extract first unique data selected from among checksum information about data finally downloaded when previous last data communication is performed, when the service type is a music and video service (Bauschert teaches the media contents available in peer-to-peer networks or file sharing services, which are to be understood to mean audio and/or video contents [0008]. The hash keys detected by the computer CRAW are therefore used to load data packets with one or more hash keys from the communication network IN [0059]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama-Kurokawa-Olsen-Lee to include the controller is configured to extract first unique data selected from among diagnostic trouble codes (DTC) information, diagnosed control device information, time information and GPS information of the vehicle, when the service type is a vehicle diagnosis service as (Bauschert [0008]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170111347 hereinafter as Kim) in view of Katayama et al. (US 20170182902 hereinafter as Katayama), Kurokawa (US 20210072730), Olsen et al. (US 20140114819, hereinafter Olsen), and in further view of Mannan et al. (Us 20190251762 hereinafter as Mannan).

Re. claim 11, Kim-Katayama-Kurokawa-Olsen teach the personal information protection device according to claim 9. Kim-Katayama do not explicitly teach but Mannan teaches wherein, when the controller acquires second unique data corresponding to a data communication start time from the plurality of second control devices, the controller is configured to acquire second unique data selected from among DTC information, diagnosed control device information, time information and GPS information of the vehicle corresponding to the data communication start time, when the approved data communication is data communication related to a vehicle diagnosis service (Mannan teaches Each allocation pool is associated with a service type from a plurality of service types [0007]. The details include the pick-up location, the drop-off location, a time of travel, the service type and the like. In one scenario, the pick-up location may be the current location of the customer 114. In such a scenario, the customer device 112 tracks the current location of the customer 114 by way of a navigation system, such as a global positioning system ( GPS) and automatically enters the pick-up location for the ride request[0028]. The data processing device 210 transmits diagnostic codes such as Diagnostic Trouble Codes ( DTC) that are based on the values of the parameters as part of the diagnostic data along with the vehicle identification number of the first vehicle 110a [0031]).
 second control devices, the controller is configured to acquire second unique data selected from among DTC information, diagnosed control device information, time information and GPS information of the vehicle corresponding to the data communication start time, when the approved data communication is data communication related to a vehicle diagnosis service as disclosed by Mannan. One of ordinary skill in the art would have been motivated for the purpose of specifies the priority levels associated with the parameters and to predict and/or prevent vehicle breakdown (Mannan [0004][0031]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20170111347, hereinafter as Kim) in view of Katayama et al. (US 20170182902, hereinafter as Katayama), Kurokawa (US 20210072730), Olsen et al. (US 20140114819, hereinafter as Olsen)and in further view of Bauschert et al. (US 20100071068, hereinafter as Bauschert).

Re. claim 12, Kim-Katayama-Kurokawa-Olsen teach the personal information protection device according to claim 9. Kim-Katayama-Kurokawa-Olsen do not explicitly teach but Bauschert teaches wherein, when the controller acquires second unique 67OPP-HK-2018-0014-US-00 (15438-757) data corresponding to a data communication start time from the plurality of second control devices, the controller is configured to acquire second unique data selected from among checksum information about data finally downloaded at the data communication start time, when the approved data communication is data communication related to a music and video service (Bauschert teaches the media contents available in peer-to-peer networks or file sharing services, which are to be understood to mean audio and/or video contents [0008]. The hash keys detected by the computer CRAW are therefore used to load data packets with one or more hash keys from the communication network IN [0059]).  
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Kim-Katayama-Kurokawa-Olsen to include controller acquires second unique 67OPP-HK-2018-0014-US-00 (15438-757) data corresponding to a data communication start time from the plurality of second control devices, the controller is configured to acquire second unique data selected from among checksum information about data finally downloaded at the data communication start time, when the approved data communication is data communication related to a music and video service as disclosed by Bauschert. One of ordinary skill in the art would have been motivated for the purpose of loading the desired content (Bauschert [0008]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alrabady (US 20100211770) discloses protecting private data on a vehicle.
Reynders (US 20170171178) discloses an automotive IoT device to be integrated within a vehicle of a user; an IoT service comprising IoT device authentication and management logic to authenticate the identity of the automotive IoT device integrated within the vehicle; an Internet of Things (IoT) hub to be communicatively coupled to a gas pump or charging station, the IoT hub to establish a communication channel with the IoT service, the IoT hub further comprising a local wireless communication interface to establish a local wireless communication channel with the automotive IoT device, the automotive IoT device to establish a secure communication channel with the IoT service through the IoT hub; the IoT service to authenticate the automotive IoT device and responsively transmit a command to the IoT hub authorizing use of the gas pump or charging station.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday:Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                                        
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496